Citation Nr: 1016811	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1956 to July1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C.A. § 1116, the Secretary of Veterans Affairs 
(Secretary) announced his decision to establish presumptions 
of service connection, based upon exposure to herbicides 
within the Republic of Vietnam during the Vietnam era, for 
three new conditions: ischemic heart disease, Parkinson's 
disease, and B cell leukemias.  As required by 38 U.S.C.A. 
§ 1116, VA will issue regulations through notice and comment 
rule-making procedures to establish the new presumptions of 
service connection for those conditions.  Those regulations 
will take effect on the date that a final rule is published 
in the Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned presumptions.  On November 20, 2009, 
the Secretary directed the Board to stay action on all claims 
for service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure 
to herbicides within the Republic of Vietnam during the 
Vietnam era.  As this appeal contains a claim of service 
connection for hypertension to include as due to herbicide 
exposure which may be affected by the new presumptions, the 
Board must stay action on that claim in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any claim that has been stayed 
will be resumed.  

The record raises the issues of entitlement to service 
connection, to include as due to herbicide exposure, for 
aching feet, memory lapses, loss of hair, bad eyesight, poor 
physical coordination, and leg cramps.  These issues have not 
yet been developed for appellate review and are, therefore, 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action.

The issues of entitlement to service connection for hearing 
loss and tinnitus are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

Posttraumatic stress disorder was not affirmatively shown to 
have been present in service; there is no competent medical 
evidence of a diagnosis of posttraumatic stress disorder 
based on a corroborated in-service stressor; and there is no 
credible supporting evidence of the alleged noncombat in-
service stressors to support the post-service diagnosis of 
posttraumatic stress disorder.  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO provided pre- and post-adjudication VCAA notice 
by letters dated in March 2004, April 2004, March 2006, and 
October 2006.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service, or an event in service causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  Additionally, the Veteran was notified that VA 
would obtain VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the general provisions for 
the effective date of a claim and the degree of disability 
assignable.  The Veteran was also notified of the need to 
submit specific information regarding any alleged stressors 
by letters dated in March 2004, October 2006, and June 2007.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statements of 
the case in January 2007 and August 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records, VA treatment records, and treatment 
records from U.S. Naval Hospital, Guam.  The Veteran has not 
identified any additional pertinent records for the RO to 
obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for posttraumatic stress 
disorder; however, further development with regards to this 
claim is not required because there is no evidence of 
verifiable stressor, as required for service connection of 
posttraumatic stress disorder under 38 C.F.R. § 3.304(f).  
Thus, despite evidence of a diagnosis of posttraumatic stress 
disorder in the record, a medical examination or medical 
opinion is not required to decide the claim under 38 C.F.R. 
§ 3.159(c)(4). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

Service Connection for Posttraumatic Stress Disorder

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. §  4.125(a), that is, a diagnosis that conforms to 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM- IV); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor 
to support the diagnosis of posttraumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
Veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

Where, as here, there is no evidence that the Veteran engaged 
in combat, the record must contain "credible supporting 
evidence" that the noncombat stressor occurred, and the 
Veteran's statement and testimony alone is not sufficient to 
establish the occurrence of the claimed in-service stressor 
and his statements and testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  And credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  

In this case, the Veteran's service treatment records are 
silent for any complaints, symptoms, treatment, or diagnosis 
of posttraumatic stress disorder or any other psychiatric 
condition.  The post-service treatment records from U.S. Navy 
Hospital, Guam, are likewise silent for any complaints, 
symptoms, treatment or diagnosis of posttraumatic stress 
disorder or any other psychiatric disorder.   

In a written statement submitted May 2005, the Veteran 
reported that in 1970 he was given orders to report to 
Military Assistance Command Vietnam (MACV/SOG) and was among 
an elite group of men from all branches of the armed forces 
serving in the unit, which was classified top secret.  During 
this assignment, his duties included night guard duty of the 
compound, which contained highly classified equipment and 
instruments essential to the nature of U.S. operations in 
Vietnam.  As the guard on duty, he was allowed to sleep after 
10 p.m. because civilian guards were also assigned, and he 
got "cat naps" only, due to the high degree of danger 
involved and the possibility of infiltration by enemy forces.  
His night guard duty occurred every eighth night and lasted 
for a period of 8 months, after which he was transferred to 
the Vietnam Naval Supply Center, Saigon.  He reported that 
even today he is fearful for his life and had nightmare 
experiences of fighting an enemy in hand-to-hand combat, 
including karate kicking the enemy in his sleep.  He had 
advised his wife to sleep at a distance to avoid hurting her.

In August 2005, the Veteran was seen at the VA Medical Center 
in Honolulu for complaints of disturbing memories from 
Vietnam, chronic insomnia, anxiety, and nightmares.  Although 
the Veteran denied any significant mood problems, his wife 
reported that he was irritable at times.  The Veteran himself 
was most concerned about his general medical problems and 
forgetfulness.  He gave a history of service in Vietnam on an 
aircraft carrier with training as a Marine (MACV/SOG) in 
Saigon, riding in a C-120, and being dropped where he was 
needed, including on the border.  He related a traumatic 
incident of being shelled with 8 rounds early in the morning, 
which caused him to scramble from his bunk and then from 
shelter to shelter.  He noted he was attached to the unit for 
8 months and it was a sleepless duty.  On mental status 
examination, the Veteran was neatly dressed and groomed, with 
fluent speech and good eye contact.  He was hypervigilant 
with an exaggerated startle response, light sleep, and 
occasional nightmares, but no psychosis, or suicidal or 
homicidal ideations.  His cognitive problems included 
increasing forgetfulness and memory problems, including 
struggling to recall the details of his military service.  
The provider diagnosed mild posttraumatic stress disorder and 
cognitive disorder, not otherwise specified, and noted that 
his psychosocial problems included exposure to combat-related 
trauma.

In a written statement submitted in June 2007, the Veteran 
indicated that he was assigned to the MACV/SOG (Studies and 
Observation Group) in Vietnam from August 1970 to August 1971 
for clandestine, top secret operations to provide logistics 
support to units operating behind enemy lines and he was not 
at liberty to discuss it even at this day and time.  He 
stated that he was assigned to sleep in barracks infested 
with Vietcong guerrillas within Saigon and that he was 
awarded the Vietnam Campaign Medal with 4 stars.

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

On the basis of the service treatment records alone, 
posttraumatic stress disorder was not affirmatively shown 
during service, and service connection under 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established.  
However, there is a diagnosis of posttraumatic stress 
disorder of record; thus, the central question in this case 
is whether the record contains credible supporting evidence 
that a claimed in-service stressor actually occurred which 
supports the diagnosis.

The Veteran has not identified and the record does not show 
any alleged in-service stressors which were related to 
combat, although the Veteran has asserted that he is 
prevented from discussing the nature of his stressors by the 
secret nature of the duties he performed.  The Veteran's 
service personnel records do not show any combat citations or 
awards such that his lay testimony, alone, could establish 
the incurrence of his claimed in-service stressor.  
Therefore, the Board is limited to consideration of the 
specific stressor incidents which have been described by the 
Veteran.  Where, as here, the alleged in-service stressors 
are not combat related, the alleged in-service stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 19 Vet. App. 128, 141 (1997); 38 C.F.R. § 3.304(f).

The U. S. Army and Joint Services Records Research Center 
(JSRRC) has advised they can only research stressful events 
if there are several items of specific information, including 
the Veteran's claim number and/or Social Security number, a 
two-month specific date range for when the stressful event 
occurred, the Veteran's unit of assignment during the 
stressful event, and the geographic location where the 
stressful event occurred.

The only evidence of the in-service stressors is the 
Veteran's statements and the Veteran's lay statements alone 
are insufficient proof of a stressor.  The information 
provided lacks the specific information necessary to submit 
the alleged stressor events for verification by the JSRRC.  
Although the Veteran was asked to provide information 
appropriate for submission to JSRRC, including specific 
locations, a two-month date range, and a detailed description 
of the stressor incident(s), he has not done so.  Rather, he 
has stated that his duties were top secret and he was not at 
liberty to provide details.

In the absence of credible supporting evidence of the alleged 
in-service stressors, there is no possible association with 
service, and VA is not required to further develop the claim 
by affording the Veteran a VA examination or by obtaining a 
VA medical opinion under the duty to assist.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

As a lay person, the Veteran is not qualified, that is, he is 
not competent, through education, training, or experience to 
offer a medical diagnosis of posttraumatic stress disorder.  
Because the Veteran's statements are not competent evidence, 
the statements are excluded, that is, not admissible, as 
evidence that the Veteran has posttraumatic stress disorder 
related to the alleged in-service stressors.

Also although lay evidence can be competent to establish a 
diagnosis when a layperson reports a contemporaneous medical 
diagnosis or a lay person is describing symptoms at the time 
which supports a later diagnosis by a medical professional, 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the diagnosis of posttraumatic stressor disorder by health-
care professionals does not constitute credible evidence of 
any in-service stressor because evidence of noncombat in-
service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for posttraumatic stress disorder, and the 


claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for posttraumatic stress disorder is 
denied.


REMAND

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service- 
connected disability, but 
(D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran seeks service connection for hearing loss 
disability.  His service treatment records are silent as to 
any complaints, treatment, or diagnosis of hearing loss in 
service, but his June 1975 service separation examination 
shows slightly increased puretone threshold level readings.

The Veteran asserts that he suffers from decreased hearing 
acuity as a result of noise exposure in service, and he is 
competent to give evidence as to what he perceives through 
his senses, including difficulty hearing.  Although the 
medical evidence of record, including treatment records from 
U.S. Navy Hospital, Guam, are silent as to any complaints, 
treatment, or diagnosis of hearing loss, based on the service 
separation examination showing elevated threshold readings, 
the Veteran's Naval service aboard ship, and his statements 
regarding hearing loss, a VA examination is warranted under 
the "low threshold" of McLendon.

The Veteran also seeks service connection for tinnitus, which 
is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 
7 Vet. App. 471, 472 (1995); see also Charles v. Principi, 16 
Vet. App. 370, 374 (2002) citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1714 (28th ed. 1994) (defining tinnitus as 
"a noise in the ears, such as ringing, buzzing, roaring, or 
clicking").  

The Veteran's service treatment records are silent as to any 
complaints of tinnitus.  The first evidence of tinnitus is 
the Veteran's claim for disability compensation in February 
2004.  

As noted, the Veteran is competent to give evidence as to 
what he perceives through his senses (such as a ringing in 
the ears).  See Charles v. Principi, 16 Vet. App. 370 (2002) 
("ringing in the ears is capable of lay observation").  
Although there is no medical evidence of any complaints or 
diagnosis of tinnitus, the Veteran has provided a written 
statement indicating that he has experienced ringing in his 
ears since service.  This is sufficient to satisfy the "low 
threshold" standard of McLendon, and a VA examination is 
therefore necessary.

Accordingly, the issues of service connection for hearing 
loss and tinnitus are REMANDED for the following action:

1.  The RO should arrange for an 
appropriate VA examination of the Veteran 
to evaluate his complaints of hearing loss 
and tinnitus.  The relevant documents in 
the claims file should be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record, history, and examination of the 
Veteran, the examiner should provide 
opinions as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran has a 
hearing loss disability by VA standards 
and/or chronic tinnitus that is related to 
his service.  The examiner should explain 
the rationale for the opinions given.  

2.  On completion of the foregoing, the 
claims for service connection for hearing 
loss and tinnitus should be readjudicated.  
If any aspect of the decision remains 
adverse to the Veteran, then provide him 
and his representative a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


